Title: James Madison to Samuel A. Goddard, 11 October 1835
From: Madison, James
To: Goddard, Samuel A.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Oct. 11. 1835.
                            
                        
                        I have duly received Sir your letter of Augt. 5th. with the accompanying Medal. The use made of the expressed
                            opinions in which I joined, on the subject of Ardent Spirits marks the zeal with which the good cause of temperance is
                            espoused. Should Ardent Spirits be every where banished from the list of drinks, it will be an event not the least
                            remarkable or happy in this eventful and reforming age.
                        I beg you to accept with my thanks for the politeness, to which I am indebted, the offer of my respect, and
                            good wishes.
                        
                            
                                James Madison
                            
                        
                    